300 F.2d 441
UNITED STATES of America, Appellee,v.Alpheus HOLIDAY, Appellant.
No. 308.
Docket 27332.
United States Court of Appeals Second Circuit.
Argued April 6, 1962.
Decided April 6, 1962.

Appeal from the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
Louis Kaye, New York City, for appellant.
Grenville Garside, Asst. U. S. Atty., S.D.N.Y., New York City (Robert M. Morgenthau, U. S. Atty., and Arthur I. Rosett, Asst. U. S. Atty., New York City, on the brief), for appellee.
Before CLARK and FRIENDLY, Circuit Judges, and ANDERSON, District Judge.
PER CURIAM.


1
Affirmed in open court.